                                                                                                g
               Case 1:19-cr-00309-LO �w
                                     Document 14-1 Filed 02/14/20 Page 1 of 30 PageID# 206
Deposited With:

                                   .....    �
                                                    8
Wells Fargo Bank, N.A.
1711 Fern Street                      �                                                        I�""
                                                                                               �--
                                                 ��
Alexandria, VA 22302
                                    '�     �o
                                                 Or-t
                                                 �"

To the Account of:
                      -=l/-(�75}                -----'                                          "
                                                                                                ....J
Conservative StrikeForce PAC                    '�                                              <(
Attn: Scott B. Mackenzie, Treasurer
                                                 -.......l.)                                    .....
                                                                                                0
2776 S. Arlington Mill Drive #806                '-l�                                           .....
Arlington, VA 22206                                 �:
                                                   """== ..
                                                                                                V

                                                                                       !£.�rt loe
                                                   \._�
                                                                                       I -r
                 Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 2 of 30 PageID# 207
          Mr. Frank Besson
 �        4512 32nd Rd N
. � Cit    IlJP.it@fl �.mRln




                                                                           (25bl- 0(
                                                    Dennis Whitfield, Chairman
                                                    Conservative StrikeForce
                                                    2776 South Arlington Mill Drive# 806
                                                    Arlington, VA 22206


                                                               / I11//I• 1 / l1I I/IIJ1 ,,,,1,,111111,, 1,,,, ,, '' I' I,/ 1 IJI11' 1 II• 1I I,11
              Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 3 of 30 PageID# 208
       Mel Dodge
     :PO Box 1103
Willovs, CA 95988-1103.




                                                Conservative Strikeforce
                                               2776 South Arlington Mill Drive # 806
                                               Arlington, VA 22206


Stop Hillary!
                                                                                                                                                 r
                    Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 4 of 30 PageID#         209 . •
                                                                                                                        _, ,,.,-
                                                                                                                              --
                                                                                     >--��•? '\� �;                                  \"

Mrs Non1a Mendenhall
PO Boit 5644
Lake Havasu City, AZ 86404-0211




                                                          Conservative Strikeforce
                                                          Attn: Ambassador John Bolton
                                                          2776 South Arlington Mill Drive # 806
                                                          Arlington, VA 22206
                                   e!
                     ervative Senat
Let's ele ct a co ns
                                      2220E:34G27E:                 II11 ljl'II IiIi JI,,, ,iIII Ij ,l ji ,,,11j,111 111 I,,1111,I ii1 •1•I ,I
                                                                               I                                   I   II
                  Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 5 of 30 PageID# 210
Alton T Taylor Ir                                               RICHMOND VA .2:30
8096 Hobson ln.
�ng George, VA 22485
                                                               2.3 OCT 2013 'PM6 l




                                                     Dennis Whitfield, Chairman
                                                     Conservative StrikeForce
                                                     2776 South Arlington Mill Drive# 806
                                                     Arlington, VA 22206
              Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 6 of 30 PageID# 211

         Mr. Gordon Persac
         1011 NE 26th Ave
         Pompano Beach, FL 33062
                                   *                                                                  �
                                                                                            FOREVER




                                               Conservative StrikeForce
                                               Attn: Ambassador John Bolton
                                               2776 South Arlington Mill Drive # 806
                                               Arlington, VA 22206
                                   e!
              conser   vative senat
Let's elect a
                                                                                                                                                                    ';:

              Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 7 of 30 PageID# 212
                                                                                                                        . i�=
                                                                                                                          ;:;..·
                                                                                                                                 !'� -�":���--�•··--·:_-....· -.­
                                                                                                                           _.··         ... :--.:�.�.:
                                                                                                                                                     r-uw,�:JI'


                                                                                                                                                          LU'i
                                                                                                                                               ..




                                                    Conservative Strikeforce
                                                    Attn: Ambassador John Bolton
                                                    2776 South Arlington Mill Drive # 806
                                                    Arlington, VA 22206
                              Senate!
               conservative
Let' 5 elect a                      2220E:34027E.          111, 1J,I,J,111II 1' I1111' 'IJ, I
                                                                               I                11   J,JI,, 1,J, ,,I)'"1II 'II' I,,I 1 11 II
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 8 of 30 PageID# 213
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 9 of 30 PageID# 214
           Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 10 of 30 PageID# 215
       Mr. Greg Poulos
       2551 W State Road 84
       Ft Lauderdale, FL 33312




                                 .   ---........
                      If),�                        Conservative StrikeForce
                                                   2776 South Arlington Mill Drive # 806
                                                   Arlington, VA 22206


Stop Hillary!                                               li,i11i111 illJiij1ilj1lj1Ji1ii1l•n1ji,iljjj1ijJjjl1j11jji 1i1il11
               Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 11 of 30 PageID# 216
     Carlisle Langley
     5690 Falling Leaf Ln.



                                                                                                                             -·
     Riverside, CA 92509

                                                            00 t;CT 2013 PM 7 L




                                                 Conservative StrikeForce
                                                 2776 South Arlington Mill Drive # 806
                                                 Arlington, VA 22206


Stop Hillary!
                                                       I I tt I,, II I lull111 Jl' j I IJI
                                                           1                         I       1111111   ll,I I,,,,,,,11 • hi111, j JI 1,, ,1
             Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 12 of 30 PageID# 217
        Mrs Eileen T Olson:
    •   1784 N Laurel Ave
        Upland CA91784-1954
                                                          10 OCT 2013 PM 5 A.




                                               Conservative StrikeForce
                                               2776 South Arlington Mill Drive # 806
                                               Arlington, VA 22206


Stop Hillary!                                                              ,I              I           1, 11, II1111 II111IIJ II•
                                                       '''" 1 11,1 11, 1111 11,1 ll 1111'1 I I 11 • 11 I, 1,
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 13 of 30 PageID# 218
                Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 14 of 30 PageID# 219
        Mr. Robert Winslow
         10187 Beam St.
        Jacksonville, FL 322 l8
                                                                                                                                   -�·· ··

                                                                                                                                                I             .       t
                                                                                                                                                I   FOREVER       �
                                                                                                                                                I




                                  (J,0

                                                 Conservative Strikeforce
                                                                                                                                                         ..
                                                 Attn: Ambassador John Bolton
                                                 2776 South Arlington Mill Drive # 806
                                                 Arlington, VA 22206

                  nserva    t.,ve senate!
Let's e' ect a co      ,                                             i                                                     ii I 111111 1 i ij
                                                            ,1 i, j ,, 1 11Iii 11IIi 11 1 Ii111 I 1) 1111/ 1I111 1 1 111 111   I     1   1 I
             Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 15 of 30 PageID# 220
           Mrs. Linda Barrell
           829 S. Arundel Dr.
           Florence, SC 29501-8911




                                                Conservative StrikeForce
                                                Attn: Ambassador John Bolton
                                                2776 South Arlington Mill Drive # 806
                                                Arlington, VA 22206
                                     !
        ec t a c o nser vative Senate                    , , , IJIJ, IJI,, 1 1Ili I' I''Jll/lJI lllJllI,1I11111, ,111111,,fl11 11 1111
Let's el                               22205340275
                       Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 16 of 30 PageID# 221

                                                                                                                                                             .
                 Mrs. Edna T. Knapp
                 1183 Meadows Rd
   .....,..,,.
WOCJN•uwua■oa    Newborn, GA 30056-2608                                                                                                        .�      ...



                                  -
                                                                                                                                                                 �   FOREVER   �




                                                                         Conservative StrikeForce
                                                                         Attn: Ambassador John Bolton
                                                                         2776 South Arlington Mill Drive # 806
                                                                         Arlington, VA 22206

                  nservativ               e Senate!
 Let's e I ecta co                                    :222c,e,::;::.1,c,27;;      , ,, 111, ,,, I,,,1111,, II I'"'",,,,,,,, I Ill,,,,,,,,,I 'II',,," 111•1
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 17 of 30 PageID# 222
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 18 of 30 PageID# 223
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 19 of 30 PageID# 224
                                                                                         "�

                                                                                                                            .....-.. · -
                                                                                                                                                                         "'
                                                                               ,.,:.-1.l                                                                 ,,o,tV•�•I�:�•-, >,..,.. :,( / J-       f ,./ r •
             Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 20 of 30 PageID#       M(\, ..,....._225                                                                                I




                                                    NORTH TEX/.\S TX P&DC
            Lt Col Herny Drozd                                                                                              �
           1100 Country Club Rd.                                                                                             .... --
                                                                                                                            ,i,.-:•,,r.e:�,.
              Ennis, TX 75119                                                                                               /""




                                                        Conservative Strikeforce
                                                        Attn: Ambassador John Bolton
                                                        2776 South Arlington Mill Drive # 806
                                                        Arlington, VA 22206
                                     \
                ons   ervative Senate                                    1 h, I i1 ll1jll, 1,,I ,1 I ,11,11, 1, 1111]1 I hh II, 1, 11 I), j, l)lj I, 1
Let's elect a c                                                     I I,,,
             Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 21 of 30 PageID# 226
    Mervm•.or Barbara Olson
     a091stAven11e S.W.                                      BISMARCK ND 58.'5
     Bowman, ND 58623
                                                            15 OCT 20.1'.l Pt-·11 T




                                                     Conservative StrikeForce
                                                     Attn: Ambassador John Bolton
                                                     2776 South Arlington Mill Drive # 806
                                                     Arlington, VA 22206
                                   ate!
         e ct a c on servative Sen
Let's el                              2220&:t:;402           /I 1l,lfl1H I j,1/ jp/ uj11flll/l ! 11,ljl 1/Ill J, Il/1 ljl, ,j,jl11111,I
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 22 of 30 PageID# 227
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 23 of 30 PageID# 228
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 24 of 30 PageID# 229
I            Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 25 of 30 PageID# 230
                                                                                            ..,_ I



    Elga F. Moore
    12Arnold Dr
    Chattanooga TN 37412-2141

                                               •   •• ➔.-·:
                                                              1s ocr 2(l13 PM 1 T




                                               Conservative StrikeForce
                                               Attn: Ambassador John Bolton
                                               2776 South Arlington Mill Drive # 806
                                               Arlington, VA 22206
             Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 26 of 30 PageID# 231
    Mr. Carroll B. Border                        CEDAR. RAPIDS IA . .$2.4
,         1210 8th SL
    Belle Plaine, IA. 52208
                                                    14 OCT 2013 PM 2 T
                                 . I.




                                               Conservative StrikeForce
                                               Attn: Ambassador John Bolton
                                               2776 South Arlington Mill Drive # 806
                                               Arlington, VA 22206

                                                   ,1, 11,1,111,11 l'iil,l, 1 /111' H /j,ll11/1 1 ,,,J, 1 11' I I I 1JJl11 ,JIJI/
                                                                                                          1
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 27 of 30 PageID# 232
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 28 of 30 PageID# 233
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 29 of 30 PageID# 234
Case 1:19-cr-00309-LO Document 14-1 Filed 02/14/20 Page 30 of 30 PageID# 235
